United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                       January 27, 2015

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             RUDOLPH T. RANDA, District Judge*

    Nos. 11‐3519, 11‐3627, 12‐1016, and 12‐1290
                                                  Appeals from the United States District
    UNITED STATES OF AMERICA,                     Court for the Northern District of Illinois,
         Plaintiff‐Appellee,                      Eastern Division. 

          v.                                      No. 06‐CR‐586

    CHRISTOPHER BLITCH, et al.,                   Harry D. Leinenweber, Judge.
         Defendants‐Appellants.

                                          O R D E R

          No judge of the court having called for a vote on the Petition For Rehearing or
    Rehearing En Banc filed by Defendants‐Appellants on January 13, 2015, and all of the
    judges on the original panel having voted to deny the same,

          IT IS HEREBY ORDERED that the Petition For Rehearing or Rehearing En Banc
    is DENIED.

         IT IS FURTHER ORDERED that the opinion issued in the above‐entitled case on
    December 2, 2014, is hereby amended as follows:



*
   Of the Eastern District of Wisconsin, sitting by designation.
Appeal nos. 11‐3519, 11‐3627, 12‐1016, and 12‐1290                                    Page 2



             On page 12, the first sentence of the first full paragraph
             starting “Mayfield also observed that predisposition is more
             amenable …” is deleted. The remainder of that paragraph is
             moved up and included with the preceding paragraph.




                                         -2-